Exhibit 10.2

 

PROMISSORY NOTE

 

$594,000 July 1, 2015   Rincon, Georgia

 

FOR VALUE RECEIVED, Studioplex City Rentals, LLC, a Nevada limited liability
company (the "Obligor"), hereby promises to pay to the order of Apple Box
Productions, Inc., a Florida corporation (the "Holder"), the principal sum of
Five Hundred Ninety-Four Thousand Dollars ($594,000), together with interest on
the outstanding principal balance hereof at the rate provided herein. This is
the “Note” referred to in that certain Purchase and Sale Agreement by and
between Holder and Obligor dated of even date herewith (the “Purchase
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Purchase Agreement. This Note shall be
governed by the following provisions:

 

1.     Payments. The Obligor shall pay interest and principal hereunder as
follows: (a) a lump sum payment of Ninety-Four Thousand Dollars ($94,000) (the
“Initial Payment”) on or before the sixtieth (60th) day following the Closing
Date, (b) installments of principal and interest in an amount equal to the
greater of (i) seventy percent (70%) of Obligor’s Monthly Net Rental Income (as
defined in the Purchase Agreement) or (ii) Twenty-Five Thousand Dollars
($25,000) shall be payable on the 10th day of each calendar month commencing on
the tenth day of the third month following the Closing Date; and (c) all
remaining outstanding principal hereunder, together with all then accrued and
unpaid interest, shall be due on the first anniversary of the date hereof.

 

2.     Interest. Interest shall accrue on the outstanding principal balance of
this Note at an annual percentage rate of eight percent (8%).

 

3.     Prepayment. The Obligor may prepay this Note in whole or in part at any
time without penalty. All proceeds payable to Lender pursuant to Section 4.3(d)
of the Security Agreement (as defined below), shall be applied to the Initial
Payment.

 

4.     Application of Payments. All payments hereunder shall be applied first to
interest and then to principal.

 

5.     Security. This Note is made in connection with, and is secured by, that
certain Security Agreement of equal date herewith (the “Security Agreement”).
Reference is hereby made to the Security Agreement for the provisions, among
others, with respect to the custody and application of the Collateral (as
defined therein), the nature and extent of the security provided thereunder, the
rights, duties, and obligations of Obligor, and the rights of the Holder.

 

6.     Default. Any of the following events shall be considered an "Event of
Default":

 

a.        Nonpayment of any amount payable hereunder when and as the same shall
be due;

 

b.        Any default under the Senior Note (as defined in the Intercreditor
Agreement);

 

c.        Obligor shall enter into an assignment for the benefit of creditors,
file a voluntary petition in bankruptcy, be adjudicated as bankrupt or
insolvent, or seek or consent to, or acquiesce in, the appointment of any
trustee or receiver for its or any substantial part of its property, or shall
become unable to pay its debts and obligations as they come due;

 



 

 

 

d.        Obligor shall file any answer admitting, or fail to deny, the material
allegations of any insolvency petition filed against it; or

 

e.        Any covenant, agreement or condition in this Note or the Purchase
Agreement or any Loan Document is not fully and timely performed, observed or
kept, subject to any applicable grace or cure period.

 

If any Event of Default shall occur, the Holder may declare, the outstanding
principal of this Note, all accrued and unpaid interest hereunder and all other
amounts payable under this Note to be forthwith due and payable. Borrower shall
have ten (10) business days from the Event of Default in order to cure any
breach causing the Event of Default (“Cure Period”). Such remedies as detailed
herein shall not be exercised by the Lender within the Cure Period or if
Borrower has remedied the Event of Default. Subject to the forgoing, thereupon,
the outstanding principal of this Note, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Obligor.

 

7.     Miscellaneous. The Obligor and all sureties, endorsers and guarantors of
this Note shall make all payments hereunder in lawful money of the United States
at the Holder’s address set forth herein or at such other place as the Holder
may designate in writing. The remedies of the Holder as provided herein shall be
cumulative and concurrent, and may be pursued singly, successively or together,
at the sole discretion of the Holder and may be exercised as often as occasion
therefor shall arise. No act of omission or commission of the Holder, including
specifically any failure to exercise any right, remedy or recourse, shall be
effective, unless set forth in a written document executed by the Holder, and
then only to the extent specifically recited therein. A waiver or release with
reference to one event shall not be construed as continuing, as a bar to, or as
a waiver or release of any subsequent right, remedy or recourse as to any
subsequent event. This Note shall be construed and enforced in accordance with
Florida law and shall be binding on the successors and assigns of the parties
hereto. The term "Holder" as used herein shall mean any holder of this Note and
his successors, assigns and heirs. Obligor agrees to pay to Holder on demand all
costs and expenses incurred by Holder in seeking to collect this Note, including
court costs and reasonable attorneys’ fees, paralegals’ fees and expenses,
whether or not suit is filed hereon, or whether in connection with bankruptcy,
insolvency or appeal. The terms of this Note will bind and inure to the benefit
of the heirs, devisees, representatives, successors and assigns of the Holder.
Obligor irrevocably and unconditionally submits to the exclusive jurisdiction of
courts having jurisdiction and sitting in Jacksonville, Florida, and any
appellate court thereof, in any suit, action or proceeding arising out of or
relating to this Note or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in such relevant court.

 



  STUDIOPLEX CITY RENTALS, LLC         By:       Roger Miguel, Chief Executive
Officer

 

 

 



 

 